MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ denial of petitioner’s motion to reopen. Upon review of the record and petitioner’s opening brief, we conclude that the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, respondent’s motion for summary disposition is granted.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.